 In the Matter of DOUGLAS AIRCRAFT COMPANY, INC.andUNITED AUTO-MOBILEWORKERS OF AMERICA, INTERNATIONAL UNION, DOUGLASLOCAL No. 214In the Matter of DOUGLASAIRCRAFT COMPANY, INC.andLOCAL No. 311,INTERNATIONAL ASSOCIATION OF MACHINISTSCases Nos. 0-268 and C-269, respectively:Decided December 7, 1938Aircraft and Parts Mai'ifacturing Industry-Interference,Restraint, andCoercion:expressed opposition to labor organization;engendering fear of lossof employment for unionactivity-Company-Dominated Union:domination ofand interference with formation and administration;support ; sponsoring andfostering growth of;activities of supervisory employees in -behalf of; changein form of,at suggestion of employer; disestablished,as agencyfor collectivebargaining-Discrimination:discharges;for union membership and activity;after reinstatement following strike; charges of, not sustained as to certainemployees;non-reinstatement following strike ; delay in reinstatement ofstrikers;demotion,upon reinstatement-Strike:result of employer'sunfairlabor practices;sit-down; participation in, no bar to reinstatement-Reinstate-ment Ordered:discharged employees;strikers-BackPay:awarded ;dischargedemployees,strikers.Mr. Ralph T. Seward,andMr. David Persinger,for the Board.Mr. H. W. Elliott,of Los Angeles, Calif., for the respondent.James Carter ctr John Packard,byMr.MarshallRoss, of LosAngeles, Calif., andDavidowdDavidow,byMr. L. S. Davidow,ofDetroit, Mich.,for the U. A. W. A.Mr. Paul Hutchings,ofWashington, D. C., for the I. A. M.Mr. John J. Ford,of Los Angeles, Calif.,Mr. Fred C. Woody,ofBrentwoodHeights, Calif., andMr. Robert 0. Johnson,of Los An-geles, Calif.,for the A. W. U.Mr. Herbert Fuchs,of counsel to the Board.ODECISIONANDORDERSTATEMENT OF THE CASEUpon' charges and amended charges duly filed by United Auto-mobile Workers of America, International Union, Douglas Local No.214, herein called the U. -A. W. A., the National Labor Relations10 N. L R. B, No. 18.242 DECISIONSAND ORDERS243Board, herein called the Board, by Towne Nylander, Regional Di-rectorfor the Twenty-first Region (Los Angeles, California), issuedits complaint dated May 22, 1937,againstDouglas Aircraft Company,Inc., Santa Monica, California, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1),(2), and (3) and Section 2 (6) and (7) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.Upon charges duly filed by Local No. 311, International Associa-tion of Machinists, herein called the I. A. M., the Board, by the saidRegional Director, issued another complaint dated the same dayagainst the respondent alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce withinthe meaning of Section'8 (1) and (2) and Section 2 (6) and (7) ofthe Act.'The complaint and accompanying notice of hearing in each casewere duly served upon the respondent, upon the U. A. W. A., uponthe I. A. M., and upon Aircraft Workers Union, Inc., herein calledthe A. W. U., a labor organization named in the complaint as beingand having been dominated, interfered with, and supported by therespondent.On May 24, 1937, the Board, acting pursuant to Article II, Section37 (b), of National Labor Relations Board Rules and Regulations-Series1, as amended, ordered that the cases be consolidated for thepurpose of hearing.The respondent duly filed an answer to each complaint, denyingthe commission of the unfair labor practices charged.Pursuant to notice, a hearing was held at Los Angeles, California,from June 7 to August 20, 1937, before Rollin McNitt, the TrialExaminer duly designated by the Board. The Board, the respondent,and the U. A. W. A. were represented by counsel, and the I. A. M.by a general vice president; all participated in the hearing.At theopening of the hearing, the A. W. U. appeared by counsel and madea motion for leave to intervene.The motion was granted. There-upon, the A. W. U. filed answers denying the allegations of the com-plaints which charge the respondent with interference with, domina-tion, and support of the A. W. U., and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues was afforded allparties.Numerous motions and objections to the admission of evi-dence were made and ruled upon at the hearing.At the conclusionThe final paragraph of the complaint issued upon charges filed by the I A M_alleges that the respondent has committed unfair labor practices within the meaningof Section 8 (1), (2), and(3) of the Act.The inclusion of Section 8 (3) at this pointwas clearly inadvertent and we shall disiegaid it 244NATIONAL LABOR RELATIONS BOARDof the hearing the Trial Examiner reserved decision upon a motionmade by counsel, for the A. W. U. that the complaints,in so far- asthey allege commission of unfair labor practices within the meaningof Section 8 (2) of the Act, be dismissed.-On September 8, 1937, the Board, acting pursuant to Article II,Section 37 (a), of National Labor Relations Board Rules and Regu-lations-Series 1, as amended, ordered the proceeding to be trans-ferred to and continued before it.The Board has reviewed the rul-ings of the Trial Examiner upon motions and objections to the admis-sion of evidence made at the hearing and finds that no prejudicialerrors were committed.The rulings are hereby affirmed. Pursuantto permission granted by the Board, the A. W. U. filed a brief insupport of the motion, referred to above, to dismiss certain allegationsof the complaints.The motion is hereby denied.On April 20, 1938, the Board made and issued findings of fact,conclusions of law, and an order in the case; on May 16, 1938, itvacated and set aside its said findings, conclusions, and order; andon June 8, 1938, it issued proposed findings of fact, proposed conclu-sions of law, and a proposed order, wherein it found that the respond-ent had engaged in and was engaging in unfair labor practices withinthe meaning of Section 8 (1), (2), and (3) and Section 2 (6) and (7)of the Act, and ordered the- respondent to cease and desist from suchunfair labor practices and to take certain affirmative action remedialof their effect.The respondent and the A. W. U. filed exceptions tothe Board's proposed findings of fact, conclusions of law, and order,and the respondent filed a brief in support of its exceptions.Pur-suant to notice, a hearing for the purpose of oral argument was heldbefore the Board at Washington, D. C., on August 18, 1938. Therespondent, the U. A. W. A., and the I. A. M. were represented bycounsel and participated in the argument.The Board has fullyconsidered the exceptions to its proposed findings of fact, proposedconclusions of law, and proposed order and, in so far as they areinconsistent with the findings, conclusions, and order set forth-below,finds no merit in them.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe-respondent is a Delaware corporation having its office andmanufacturing plant at Santa Monica, California. It is engaged inthe business of designing, engineering, developing, manufacturing,and selling aircraft and aircraft parts for military and for transportuse.- DECISIONS AND ORDERS245The principalraw materialspurchased by the respondent are sheetduralumin, sheet steel, bar and tubesteel,bar and tube driving, driv-ing forges,steelforges, duralumin castings, paints, varnishes, fabrics,cotton, wool, and glass.Engines, instruments, propellers, and rub-ber tires are purchased by the respondent ready for installation.More than 50 per cent of all the raw materials, and more than 50per cent, each, of the duralumin, steel, glass, fabrics, engines, instru-ments, and propellers used by the respondent are purchased outsidethe State of California.The respondent manufactures principally pursuant to contract.About 70 per cent of its production is sold to various agencies ofthe United States Government, including the War, Navy, and PostOffice Departments, and the Coast Guard.Planesmanufacturedfor the Government are delivered ready for flight at the respondent'splant and are immediately ferried by Government pilots to Govern-ment air depots in various parts of the United States. Spare partsmanufactured for and delivered to the Government at the respond-ent's plant are similarly ferried to Government air depots.The respondent also manufactures planes for a number of com-mercial air lines.Douglas planes are in operation on air lines inNorth and South America, Europe, Africa, Asia, and Australia.Planes manufactured by the respondent for Transcontinental andWestern Air, Inc., American Airlines, Eastern Air Lines, Pan Amer-icanAirways, and other American lines are delivered by the re-spondent's pilots at points outside the State of California.Planesdestined for an air line in Holland are delivered in New York Cityfor shipment.2The respondent's sales for1936 aggregated over $7,800,000.OnJuly 1, 1937, it occupied over 700,000 square feet of factory floorspace, had over $30,000,000 in unfilled orders, employed over 6,500workers in more than 80 departments, and ranked first among Ameri-can aircraft manufacturers in volume of business and size of plant.In its answers to the complaints, the respondent admits an allega-tion that it purchases a large proportion of the materials used byit in manufacture,and sells alarge proportion of its products, outsidethe State of California.2 At the time of the hearing,the respondent owned all the capital stock of TheNorthrop Corporation,a California corporation similarly engaged in the manufacture andsale of aircraft at El Segundo,California.The Northrop Corporation uses the same rawmaterials and manufactured parts as does the respondent,and more than 51 per cent ofthe materials and parts used by it are purchased outside the State of California. Itsproducts are sold principally to United States Goveinment departments and are deliveredat El Segundo ready for transfer to Government air depots. It also has as customers theBristolAirplane Company,the Swedish Air Board,and the Amtorg Trading CompanyThe business of the Northrop Corporation is more fully described inMatter of No7thtopCorporationandUnited Automobile Workers, Local No.229,3N L. R B 228147841-39-vol 10-17 246NATIONALLABOR RELATIONS BOARDH. THELABOR ORGANIZATIONS INVOLVEDUnited AutomobileWorkers of America, International Union,Douglas Local No. 214, is a labor organization affiliated with theCommittee for Industrial Organization. It admits to membershipemployees of the respondent.Persons having authority to hire anddischarge are excluded by the constitution of the InternationalUnion.Local No. 311, International Association of Machinists, is a labororganization affiliated with the American Federation of Labor. Itexcludes from membership employers and persons having authorityto hire and discharge. It has members among the employees of therespondent.Aircraft Workers Union, Inc., is an unaffiliated labor organization.Eligibility tomembership, originally limited to employees of therespondent, was extended in March 1937 to all aircraft workers em-ployed in California.Employees of the rank of assistant supervisoror higher are excluded from membership.III.THE UNFAIR LABOR PRACTICESA. Domination of the A. W. U.The complaints allege that in November 1933 the respondent causedthe organization among its employees of an association known as"Douglas Employees Association," herein called the D. E. A.; thatthis association thereafter became incorporated under the name of"Douglas Employees Association, Inc."; that in March 1937 by amend-ment of its articles of incorporation, the association changed its name-to "AircraftWorkers Union, Inc."; that Aircraft Workers Union,_Inc., is a labor organization ; and that the respondent has, since theformation of said labor organization, dominated it, interfered with its-administration, and contributed support to it.The answers admit that the respondent caused the organization ofthe D. E. A.; deny knowledge of the alleged incorporation of theD. E. A., or of its alleged change of name; allege that the A. W. U. is aseparate and distinct organization from the D. E. A.; admit that the-A.W. U. is a labor organization; and deny the domination, interfer-ence, and support charged.The organization of the D. E. A., admittedly brought about by the-respondent, was accomplished at two meetings held on successive days-in the fall of 1933.Each department was instructed to send a repre--sentative to the office of Donald W. Douglas, the respondent's presi-dent.There the representatives met with the president, the generalmanager, the plant superintendent, and a number of other supervisoryofficials.They listened to Douglas' suggestions as to the form and- DECISIONS AND ORDERS247scope of the proposed association, and they elected its first officers.For the time spent at these meetings the representatives were paid atthe regular rates.Late in 1933 an affiliate of the American Federation of Labor beganto organize at the Douglas plant, but it was unable to compete withthe new D. E. A. In August 1934 the latter won an election conductedby the Los Angeles Regional Labor Board, and was thereafter recog-nized by the respondent as the representative of its employees for thepurposes of collective bargaining.The respondent's interest in the organic form of the D. E. A. didnot end with sponsorship.Douglas testified that after the enactmentof the National Labor Relations Act he "very possibly" made sugges-tions to the D. E. A. as to whether it qualified thereunder.He recom-mended that it incorporate.He testified, "I told them that I thoughtthey should have a real object in life, and that I thought the best ob-ject was, rather than fighting with me, would be to go out, and spreadtheir type of union throughout our industry. . ."He suggested thatthe association change its organization to something "a little moreformal."The adoption of a constitution and bylaws by the representatives onOctober 2, 1935, apparently was the association's first step in makingits organization "a little more formal."The purpose of the D. E. A.was declared to be threefold : to establish a method for adjusting differ-ences between employees and the management; "to provide a means offriendly and lasting cooperation between employees and managementon the basis of mutual confidence and understanding"; and to providefor the social welfare of the employees through recreation and educa-tion.Eligibility to membership was restricted to employees of therespondent.Provision was made for a board of representatives to beelected by the departments, and for officers and an executive com-mittee.On December 31, 1935, in further pursuance of the advice of Doug-las, the D. E. A. incorporated under the laws of the State of California,and took the name "Douglas Employees Association, Inc." By theterms of the articles of incorporation, the constitution and bylaws ofthe old association became the bylaws of the new corporation.The activities of the D. E. A. were principally athletic and social innature.It was permitted the use of the respondent's bulletin boardsin the various departments to advertise those activities.The associa-tion also took up individual grievances and made several demands forblanket wage increases which Douglas refused.Funds of the associa-tion were derived from membership dues of 25 cents per month, whichwere deducted from the pay checks of members pursuant to signedauthorizations filed with the respondent. 248NATIONAL LABOR RELATIONS BOARDThe evidence proves overwhelmingly that the respondent -dom-inated, interfered with, and contributed support to the D. E. A. bothbefore and after the effective date of the Act.George A. Strompl,the factory superintendent, testified that from the association's incep-tion until its reorganization in 1937 lie, Douglas, and other officialswere honorary members of the D. E. A., and that from time to timethey met with its officers and, representatives, made suggestions tothem and worked with them. Other company officials, notably ClairSweney, the personnel manager, were members.Many employeestestified that they had been asked to join the D. E. A. by an employeeof the personnel office at the time of applying for employment.Oneemployee claimed to have been solicited by Sweney himself.Al-though Sweney denied having solicited membership in the D. E. A.or having permitted such solicitation by members of his staff, headmitted that it was the custom of his office to transmit the names ofall new employees to the D. E. A. so that it might get in contactwith them.A number of witnesses were solicited while at work, notonly by department representatives of the D. E. A., but also, in somecases, by supervisory employees.Strompl testified that employeeson the night shift were permitted to attend D. E. A. meetings duringworking hours without loss of pay.Contributions to a welfare fund supervised by a member of theexecutive committee of the D. E. A. constituted another methodutilized by the respondent to support the D. E. A.Welfare activi-tieswere begun by the D. E. A. late in 1935. They consisted of aidto sick, injured, and needy employees by way of gifts and loans.In the beginning, these activities were supervised for the D. E. A.by J. L. Stevenson, a welder, on his own time, before and after work-ing hours.Later, the respondent relieved Stevenson of his dutiesas a welder and employed him as a full-time welfare worker.Thisentailed a reduction in Stevenson's earnings which was made up bythe D. E. A. The welfare fund consisted of contributions by therespondent and by the D. E. A. ' Although its benefits were stated tobe available to all employees, regardless of affiliation, one man whoneeded a loan was advised by his supervisor that he should join theD. E. A. if he wanted to get it.When Stevenson transferred fromwelding to full-time welfare work, he was given a desk in the per-sonnel office.At his desk he signed up many members for theD. E. A., including -nmen who had cone to him as applicants forwelfare loans.The prestige gained by Stevenson as combined dis-penser of largesse and member of the D. E. A. executive committeelater stood the respondent in good stead.In December 1936 a stockroom clerk named N. G. Collins, whohad campaigned on the platform that he would "either make some- DECISIONS AND ORDERS249thing out of the D. E. A. or wash it out altogether," was elected presi-dent.Collins had joined the D. E. A. at its inception and had servedseveral terms as department representative.He testified that he wasdissatisfied with the organization because of its almost complete re-striction to social-activities, and that his views were generally knownamong the men. He also disapproved of the U. A. W. A., which hadbegun organizing at the Douglas plant, because he considered theCommittee for Industrial Organization with which it was affiliatedtoo radical, and his plans for the reorganization of the D. E. A. in-cluded closing the plant against that organization.After his election and before he took office, Collins told T. C.McMahon, the respondent's secretary, of his plans for making theD. E. A. an independent organization.He testified, however, thatthe plans were kept secret from the membership because he did notwant the U. A. W. A. to learn of them. In January 1937 a committeewas appointed to revise the association's constitution and bylaws.They consulted a lawyer recommended by Stevenson and retained himto set up an organization in compliance with the Act.At a meetingon February 17, 1937, the representatives, without informing themembership, amended the articles of incorporation of the D. E. A.by broadening its purposes to include more of the functions ordinarilyperformed by trade unions, and by increasing the number of repre-sentatives.This was the first step in the projected reorganization.Collins and a committee called upon Douglas and other companyofficials and informed them of the changes made.At the same time,without having discussed the matter with the representatives or themembership, they presented the management with a set of demands.Demand was made for recognition of the D. E. A., for a reclassifica-tion of hours and rates, and for a blanket wage increase. This meet-ing occurred on February 19.On February 23 the U. A. W. A. called a strike at the plant, whichwill be discussed in more detail below.When the plant closed atnoon a number of strikers remained, within.They were evicted onthe afternoon of February 25.The plant reopened on March 1, butthe strike continued until March 11.Fourteen hundred employeesparticipated.The D. E. A. was intensely hostile to the strike. Its leaders im-mediately initiated a back-to-work movement.At a D. E. A. massmeeting held on February 24, while the strikers were still inside theplant, ballots were distributed, reading "DO YOU WANT TO GOBACK TO WORK WITH THE D. E. A. ? ", and providing spacesfor a "yes" or "no" vote and for the voter's clock and departmentnumbers.Collins, who was largely responsible for this poll, testifiedthat the D. E. A. received 3,300 responses, all in the affirmative.Col- 250NATIONAL LABOR RELATIONS BOARDTins had been conferring with the management upon ways and meansof getting the men back to work.He submitted the result of the pollto Douglas as proof that the majority of the men desired to return.Douglas apparently desired further evidence.Thereupon, the D. E.A. circulated a petition asking Douglas to reopen the plant.Thiseffort, it was testified, secured 3,600 signatures.Confronted with theresult of the circulation of petitions, Douglas agreed to open the planton March 1.Stevenson, the man in charge of the welfare fund, testified thatduring the strike he divided his time between welfare work and in-ducing employees to sign petitions.Although there is no testimonythat Stevenson was paid for the period during which the plant wasclosed, his control of funds contributed jointly by the respondent andthe D. E. A. undoubtedly lent persuasiveness to his efforts on behalfof the back-to-work movement. In a newspaper advertisement, therespondent announced that its resumption of operations was inresponse to the petitions which had been circulated by the D. E. A.On March 2, the day after work resumed, Douglas granted ablanket 5 cents per hour wage increase in response to the demandmade on February 19 by the D. E. A. Inasmuch as the association'searlier wage demands had always been refused, and inasmuch as theU. A. W. A. strike was still in effect, the inference arises that bygranting the increase at this time Douglas hoped simultaneously toreward and encourage the loyal D. E. A. and to break the strikingU. A. W. A.After the strike, the D. E. A. completed its reorganization.Newrepresentatives and officers were elected.Collins refused the presi-dency, but remained a member of the executive committee.Thebylaws were drastically revised ; officers were required to leave therespondent's employ and to become salaried employees of the asso-ciation; the field of membership was extended to aircraft workersthroughout California, and restricted to employees below the rankof assistant supervisor.On March 17, 1937, by an amendment tothe articles of incorporation, the name of the association was changedto "AircraftWorkers Union, Inc."At the time of the hearing theA. W. U. had 3,300 dues-paying members.The respondent and the intervenor point out that, with the comple-tion of the reorganization, a number of early practices were aban-doned.The respondent assumed complete control of welfare work,raising Stevenson's salary to make up for the discontinuance of theassociation's contribution; officials and supervisory employees be-came ineligible and ceased to be members; dues were increased to 50cents a month, and the respondent no longer deducted them from the DECISIONS AND ORDERS251pay checks of members; and the social side of the association's ac-tivities was curtailed.Strompl warned the newly elected president not to embarrass thecompany by seeking further favors, or by violating plant rules.TheA. W. U. responded by instructing its representatives and membersto refrain from all union activities on company time. Collins testifiedthat while such activities had gone on under the D. E. A., theyceased with the advent of the A. W. U.Several supervisory employees testified that plant rules forbadesuch activities, and that they applied those rules equally to bothunions.The respondent had occasion to reprove both organizationsfor the unauthorized use of company bulletin boards.Apparentlyfor the purpose of appearing impartial, it addressed a letter relatingto conditions of reinstatement of strikers to the presidents of bothunions, although the members of the A. W. U. had refrained fromstriking and had fought the strike.On the other hand, the record is replete with evidence that, withthe advent of the U. A. W. A., the respondent augmented its earlysupport of the D. E. A. by discrimination in favor of its membersand against members of the U. A. W. A. Douglas kept himself in-formed of the doings of the U. A. W. A., but directed no inquiries tobe made as to whether D. E. A. or A. W. U. activities were conductedon company time.Thus, the record is bare of an instance where amember of the D. E. A. or the A. W. U. was disciplined for violationof the rules, whereas U. A. W. A. members, as will be seen, were sub-jected to discharge, both before and after the strike, for such infrac-tions as absence from post, talking too much, and "too much horse-play," under circumstances leading to the belief that union activitywas the real cause.Nor were the rules rigidly observed by the A. W. U. In connection,especially, with the reorganization in March many witnesses told ofdistribution of literature, solicitation of membership, collection ofdues, distribution of ballots, and conduct of elections by A. W. U.offici;.ils and members during working hours, and often in the presenceof supervisors.Witnesses for the respondent met this testimony bydenying either that the instances occurred, or that the rules permittedtheir occurrence, or that supervisory employees sanctioned them, orby a combination of such denials.Yet the conclusion is inescapablefrom all the evidence that such activities took place which could havebeen prevented-which were, in short, tacitly condoned.On June 18, 1937, during the pendency of the hearing before theBoard, Douglas addressed a meeting of his employees, then number-ing 6,300.He chose for his subject "The Much Discussed Wagner 0252NATIONAL LABOR RELATIONS BOARDAct."His speech, under the pretext of explaining the Act, subtlyreiterated his preference for the A.W. U., and his distaste for theU. A. W. A.3 It suggested that if the Board should disestablish theA.W. U. Douglas employees 'might with propriety reincorporate itor reorganize it further, taking care to accomplish "technical" com-pliance with the Act.' It necessarily had the twofold effect of dis-couraging membership in the U. A. W. A., and of encouraging ad-herence to the form of organization Douglas had foisted upon themajority, the corporate, unaffiliated form of the A. W. U.Taking into consideration the former character of the A. W. U.,we think that Douglas' address alone went far to nullify such at-tempts as are alleged to have been made in good faith to liberatethe A. W. U. from domination.We find that it constituted not onlyinterference with the right of self-organization, within the meaningof Section 8 (1) of the Act, but also the contribution of support toa labor organization within the meaning of Section 8 (2).Near the conclusion of the hearing, there was introduced in evi-dence a form of contract which, Douglas stated, the respondent wouldenter into with a labor organization.The form provides for a cor-porate labor organization and Douglas testified that the respondent'spolicy is opposed to entering into a written agreement with an un-incorporated union.Douglas was undoubtedly aware that only oneof the three labor organizations at the plant, and that one at hissuggestion, had chosen the corporate form. In the respondent's8Douglas said, in part :The Act defines labor organization as follows:"The term 'labor organization' meansany organization,of any kind,or any agency or employee representation committeeor plan,inwhich employeesparticipate,and which exists for the purpose in wholeor in part,of dealingwith employersconcerning grievances,labor disputes,wages,rates of pay,hoursof employment,or conditions of work."Now notice in thisdefinitionthat the Actclearly states that a labor organization is an d'rganization ofany kind, or any agency or employee representation or plan in which employeesparticipate for the purpose of dealingwith employersThe Act does not say that alabor organization mustbenational an scope nor that it mustbeorganized solely forcollective bargaining.In other words,an employee's social or athletic club could bea labor organization if part of their announced and formulated purpose was to actas a labor organization.[Italics supplied ]Speaking of Section7 of the Act,he said :This section says at oncethatemployeeshavethe right to self-organization. , Itake this to meanthat theycan formtheir ownorganizationwihout having toinclude in it any one who is not an employee,no matterwho it is, be he an em-ployer or an outsider of any kind,including a professional labor organizer.It saysthe employee can form, join or assistlabor organizations.If he can form one itstrikes me he can create a new kind of labor organization and hence might even bepermittedtoorganizesuch an organizationasone thatisonly concerned with hisgood and not with the well being or disputes involving employees of other organiza-tions and other andmorehumble trades.[Italics supplied.]4 "If a National Labor Relations Board declares a so-called company union illegal andbarred from bargaining collectively for its members,there is, however,nothing to pre-vent such men from forming another organization to represent them, or recognizing theirorganization and ceasing in every way from committing any technical violation on whichthat organization had originally been disqualified." DECISIONS AND ORDERS253policy is further evidence of its assistance to the A. W. U. at the ex-pense of all other labor organizations.We have seen that the A. W. U. is the D. E. A. under a new nameand not, as pleaded by the respondent, "a separate and distinct or-ganization."The D. E. A. was fostered and consistently favored bythe respondent. Its every change in form followed the pattern laiddown by Douglas (even to including other aircraft workers in itsmembership).Douglas promptly rewarded its loyalty during thestrike by granting concessions theretofore withheld.Although mostof the evidences of employer domination were suppressed in the courseof the association's reorganization, there persist evidences of favorit-ism and of support which, in view of the organization's long historyof domination, will necessarily render it further subject to Douglas'will.The A. W. U. is not capable of serving the employees as theirgenuine representative for the purposes of collective bargaining.We find that the respondent has dominated and interfered withthe formation and administration of the A. W. U., and has con-tributed support to it, thereby interfering with, restraining andcoercing its employees in the exercise of the rights guaranteed inSection 7 of the Act.B. Discriminatory discharges and refusals to reinstate1.Events preceding the U. A. W. A. strikeWestern Mechanics Industrial Union, a labor organization affiliatedwith United Automobile Workers of. America, International Union,started organizing at the Douglas plant in the fall of 1936. Itseffortswere fairly successful.An organization meeting held onJanuary 5, 1937, was attended by 500 workers.On February 9, theInternational Union granted a separate charter to Douglas Local No:214.Douglas admitted that he was aware of the activities of WesternMechanics Industrial Union prior to 1937, having informed himselffrom several sources (including an intelligence unit employed by himto discover and report sabotage and "radical activities") that theorganization included some Douglas employees.Supervisory employees of the respondent sought, from the start,to discourage these activities.A number of U. A. W. A. memberstestified that their supervisors had spoken to them derogatorily ofthe Committee for Industrial Organization, and favorably of theD. E. A., some going so far as to threaten to discharge men whotalked about the U. A. W. A. or attended its meetings. Several men,also,were individually warned to desist from activities on behalf ofthe U. A. W. A. 254NATIONAL LABOR RELATIONS BOARDDuring February the respondent discharged Harry E. Brucker,Fred W. Schwabe, and Sidney V. Ring, three U. A. W. A. members.The complaint issued upon charges filed by the U. A. W. A., asamended at the hearing, alleges that these men were discharged forthe reason that they had joined and were active in that organization,and that the U. A. W. A. strike which began on February 23 was adirect result of their discharge.No detailed testimony was given concerning the employment ordischarge of Schwabe.We shall review the evidence relating to theemployment and the circumstances of the discharge of Brucker andRing.Harry E. Bruckerwent to work for the respondent in March 1933and was discharged on February 18, 1937.He had been the last manin his department to be dismissed in a general lay-off in 1935.Brucker worked in each of six different departments.He attributedhis many transfers to reluctance on the part of his supervisors, be-cause of his experience, to lay him off during slack periods.At thetime of his discharge he had worked steadily in one job for 13months.His transfer to that job had been protested by his former"lead man," or gang foreman, because of Brucker's proficiency inthe operation theretofore assigned to him.On his last job, Bruckerregularly substituted for the "lead man" when the latter was absent.Brucker started at 521/2 cents per hour, and was earning 70 centsper hour at the time of his discharge.Brucker joined the U. A. W. A. on January 20, 1937, and his nameappears upon its charter.He became very active in the affairs ofthe organization, solicited membership, attended meetings, urged theattendance of others, and signed up more than 50 members in his owndepartment.He served as treasurer of the local and was a memberof the strategy committee which called the strike.Brucker received the first intimation that he would lose his job atabout noon the last day of his employment, when Owen Virden, atthat time a D. E. A. representative for the department in which bothmen worked, told him he was going to be discharged for talking toomuch.Virden testified that his information had come from H. C.Anderman, supervisor of the department, and that he had intervenedwith Anderman on Brucker's behalf and had been assured that ifBrucker would desist from advocating unionism the discharge wouldbe reconsidered.Later in the day, nevertheless, Anderman discharged Brucker.Anderman testified that he did not know that Brucker belonged to alabor organization and that Brucker was discharged solely becausehis work had slowed up. Brucker, however, had never been warnedthat his work was too slow. DECISIONS AND ORDERS255Virden, on the other hand, testified that Anderman had told himBrucker was being discharged because he had made an organizingspeech to a half-dozen men in the toilet.Virden stated, also, that itwas common knowledge among the employees that Brucker had beendischarged for discussing union activities.The word "loafing" appears upon the final pay notice signed byBrucker as the reason for severance of employment, but Bruckertestified that when he signed the notice to get his pay the notationwas not there.We find that Brucker was discharged because of hisunion activities.Brucker's activities, he admitted at the hearing,were not restricted to occasions when he was off duty.He sometimestalked to the other employees in his department about the U. A. W. A.during working hours. Inasmuch as similar infractions on the partofmembers of both organizations were very common during thisperiod of intense rivalry between the U. A. W. A. and the D. E. A.,and inasmuch as no D. E. A. member was discharged or in any waydisciplined for union activities, Brucker's discharge, whether causedby his activities inside or outside the plant, must be held to havebeen discriminatory.On February 19, 1937, Fred Schwabe was discharged. The dis-charges of Brucker and Schwabe were reported at a U. A. W. A.meeting held that day, and resulted in the appointment of a strategycommittee which was instructed to consult the Regional Office of-theBoard regarding the discharges, and also to decide upon appropriateunion action in the event of continuing discrimination.On Saturday, February 20, a conference was held at the officeof Regional Director Nylander, at which the U. A. W. A. was repre-sented by members of its strategy committee, and the respondent byH. W. Elliott, its attorney.Elliott was apprised of the U. A. W. A.'scharge that Brucker and Schwabe had been discriminatorily dis-charged, and that threats of similar treatment had been made to othermembers of the U. A. W. A. He observed that Monday, February22, was a legal holiday, but agreed to arrange for a conference withDouglas for February 23.The U. A. W. A. representatives warnedElliott that further discharges of U. A.W. A. members wouldprecipitate a strike.On Sunday Elliott reported Saturday's conference to Douglas.Atthe hearing, Douglas denied having been informed of the strikethreat, insisting that the strike came as a complete surprise to him.In any event, the plant was open and in operation on February 22,and the negotiations for a conference were interrupted by the dis-charge, on that day, of Sidney Ring.Sidney V. Ringbegan his employment at the Douglas plant inMarch 1933.From January 1936 until his discharge, he worked in 256NATIONAL LABOR RELATIONS BOARDdepartment 52 (sheet metal).Louis Triplat, assistant supervisor ofdepartment 52 during Ring's employment there, admitted that hehad highly praised the quality of Ring's work.Ring joined the U. A. W. A. on February 5, 1937.He attendedthree organization meetings, discussed the Union with other em-ployees after working hours, and induced many men to attend Unionmeetings.Shortly before his discharge, Ring was warned by a com-pany inspector named Kain that unless he stopped talking aboutunion activities he would lose his job.Thereafter, until his discharge,Ring attended no further meetings.On the afternoon of February 22, Triplat told Ring he wasthrough, assigning as the reason "too much horse-play."Ring testi-fied (and Triplat denied) that Triplat had represented himself ashaving unsuccessfully opposed Ring's discharge because Ring's namehad been on Factory Manager Strompl's desk for discharge for sev-eral weeks.Norman D. Hooker, superintendent of the department,testified that Triplat had, in fact, opposed the discharge of Ring.Strompl denied having had Ring's name under consideration.At the hearing the respondent contended that Ring was dischargedfor too frequent absences from his post.Both Triplat and Hookertestified that Ring was a capable worker but that toward the end ofhis employment he was often away from his bench during workinghours.On the day of Ring's discharge, Frank R. Stuber, a generalsupervisor, called the attention of Hooker and Triplat to Ring'sfrequent visits to the plant dispensary.Ring was discharged imme-diately thereafter.It appears that Ring visited the dispensary to have wounds andscratches bandaged and to get aspirin for headaches.The nursetestified that she gave him aspirin although she was not supposed todo so.She belittled the seriousness of Ring's wounds, but admittedthat the respondent's rules require employees to have the slightestscratch dressed at the dispensary.Triplat testified that he neverknew Ring to leave the department except to go to the dispensary.Although Hooker testified he had reproved Ring for slowing upin his work, Ring had been threatened with discharge only whenKain warned him to stop discussing unionism.Kain's threat wasneither denied nor explained by the respondent.Like Brucker's,Ring's final pay notice accounted for his discharge by the notation"loafing."We do not believe that Ring was discharged for goingto the dispensary.We find that his membership in and activities onbehalf of the U. A. W. A. were the reason for his discharge.On the evening of February 22, Ring reported the fact and thecircumstances of his discharge to the strategy committee of theU. A. W. A. which had been appointed on the 19th. The dischargeof Ring and reports of threats to discharge other members of the DECISIONS AND ORDERS257U. A. W. A. moved the committee to call a strike for the followingmorning.It had been empowered by the membership to take suchaction if necessary.The committee decided upon a sit-down strike. It made plansto prevent violence or disorder, and to form committees to police theplant and to protect the respondent's property. It decided to assertdemands for reinstatement of the men discharged for union activi-ties; a wage increase; union recognition; seniority rights; and timeand a half for overtime.These demands were set forth in a leafletdistributed during the strike.We find that the ensuing strike was a labor dispute within themeaning of Section 2 (9) of the Act called in protest against theunfair labor practices of the respondent.2.Conduct of the strikeAt 9 o'clock on Tuesday morning, February 23, a member of theU. A. W. A. strategy committee pulled the power switch at theDouglas plant.With the power off, work ceased, and members ofthe U. A'. W. A. led a parade up and down the aisles of the plant.Participants in the parade urged other workers to join the strike.Although there was considerable noise and confusion, and workerswho refused to strike were called scabs, no violence attended thedemonstration.Shortly after the outbreak of the strike, the respondent posted anotice that work would be suspended until order was restored.Atabout the time for the normal noon lunch period, the plant whistleblew and nonstriking employees departed.Married strikers also leftthe plant under instructions from the strategy committee.Approxi-mately 250 men remained within._In the afternoon the respondent caused a. written notice, to bedistributed characterizing the occupants of` the plant as trespassersand requesting them to leave.The strikers, however, remained inpossession of the plant and, under the leadership of the strategycommittee, organized a patrol system for the purpose of maintainingorder, enforcing safety rules, and safeguarding property from dam-age or destruction.These patrols cooperated with plant watchmenand with members of the Santa Monica police force and, on thewhole, succeeded in preventing disorder and destruction of. property.Such damage as occurred was "not great., A wooden barricadehastily erected by the respondent in 'order to shut off access to anarmy bomber in the process of construction was broken ddwn bythe strikers.This act appears to have had for its objective the pre-vention of resumption of, work on the bomber.. Such work was tem-porarily abandoned, and the plane itself was not molested.One of 258NATIONAL LABOR RELATIONS BOARDthe respondent's stockrooms was broken into but a U. A. W. A. patrolapprehended those responsible and stopped them from removingmaterials.A quantity of soundproofing material was used by thestrikers for bedding.Some damage was also entailed by the use ofelectrical conduits and cables in the manufacture of weapons withwhich some of the strikers armed themselves.The total damage toproperty was almost negligible.Some mention should be made of the large volume of evidenceintroduced by the respondent to show sabotage of planes built forthe United States Army.This evidence was offered in rebuttal of acharge that the respondent employed labor spies, and in justificationof the admitted employment by Douglas of an intelligence unit. Itwas conceded that such sabotage as occurred related to a period priorto the sit-down strike, and had no connection with the U. A. W. A.or its members.The respondent stipulated, and we find, that aninspection made after the evacuation of the strikers revealed no evi-dence of sabotage or injury to any of the planes or parts in the plantthen under construction.If damage to property was slight, violence to person was whollyabsent.The strikers erected barricades closing entrances to sectionsof the plant, and sometimes refused to admit managerial employees.Yet, the number of supervisory witnesses who testified as to the con-duct of the sit-down strike indicates that no determined effort wasmade to exclude them. The army inspector attached to the plant andhis staff, as well as maintenance employees, were allowed to enter.GeorgeW. Stratton, Douglas' executive assistant, a witness whoproved most hostile to the U. A. W. A., testified that he had notrouble getting around the plant during the occupation and that hesaw no violence or damage to property. On the whole, the strike wasdevoid of violent or destructive incident.On Wednesday, February 24, the chief of police of Santa Monicaserved written notice on the strikers ordering them to leave the plant.On the following day, after hearing Douglas and other witnesses, theGrand Jury of Los Angeles County found an indictment againstthe sit-down strikers, charging them with conspiracy to violate Sec-tions 418 and 594 of the Penal Code of California.A large number of peace officers assembled at the Douglas plantfor the purpose of serving the warrants and making the necessaryarrests.News of this move to remove them from the plant and toarrest them brought about a change in the temper of the strikers.According to the testimony of several witnesses, two strike leaderssought a conference with the management and threatened that anattempt to serve the warrants and remove the strikers would meetwith resistance.At about this time, the strikers took steps indicativeof an intention to offer armed resistance.Acetylene torches were NATIONAL LABOR RELATIONS BOARD259wheeled into the proximity of aircraft fuselages near completion.Pans containing a liquid described as inflammable lacquer wereplaced on the floor of the plant, it was charged, to form a fire trail.Weights were assembled on balconies in strategic positions.The threat implicit in these preparations was never carried out.Successful negotiations for voluntary surrender broke the tensionwhich characterized the last few hours of the occupation.Aftermany conferences it was agreed that the strikers be given a reasonabletime to clean up the plant, and that they thereafter submit to arreston the condition that they not be handcuffed and that they leave theplant by the front rather than by the rear door. This agreementwas carried out.Just before the arrests, the plant door was opened and a numberof strikers who had been picketing outside entered the plant. "JohnDoe" warrants were passed indiscriminately among the men with theresult that many were arrested who participated in the occupationonly after it had been called off.Of 351 who were indicted, 327had been discharged before the institution of this proceeding.When, on March 1, the respondent reopened the plant, 1,400 menremained on strike.During and after the occupation of the plant,and after the resumption of operations, the U. A. W. A. maintaineda picket line before the plant entrance.Picketing continued in anorderly manner, and without material incident, until the end of thestrike on March 11.On March 5 representatives of the respondent and of the U. A.W. A. met at a hearing of a case before the Board based uponcharges that Brucker, Schwabe, and Ring had been discharged forunion activities.They requested postponement of the hearing andbegan negotiations for settlement.The complaint issued upon charges filed by the U. A. W. A. allegesthat on March 11 an agreement was reached whereby all strikers withthe exception of 38 were to return to their former positions as rapidlyas production permitted, and that the question of reinstatement ofthe 38 would be arbitrated; that the respondent has refused either toreinstate the 38 or to arbitrate the question of their reinstatement;and that the respondent's refusal to reinstate the 38 was due to theirmembership and activity in the U. A. W. A.The answer denies the agreement in its entirety. It admits refusalto reinstate the 38, but denies the alleged discrimination. It alleges, insubstance, that the reasons for the refusal were insubordination on thepart.of the 38, and the fact that they were under indictment chargedwith the commission of a felony of which the respondent believed themguilty.In short, the answer bases the respondent's refusal to reinstatethe 38 upon their participation in and conduct during the strike. 260NATIONAL LABOR RELATIONS BOARDBefore reviewing the conduct during the strike of the individualswhose reinstatement was refused, we shall discuss the negotiations forsettlement and the terms upon which the strike was called off.3.Negotiations settling the strike; origin of the "38 list"Conferences leading to the termination of the strike were held onMarch 5, 6, 8, 10, and 11. In addition to the reinstatement of all strik-ers, the U. A. W. A. representatives at first demanded a wage increaseand union recognition, but in the face of resistance on the part ofDouglas the wage demand was abandoned and the demand for recogni-tion deferred.The Union's principal concern proved to be the rein-statement of its members.Here, too, it encountered stiff opposition.In the beginning, Douglas insisted that the reinstatement of indictedmen must await the outcome of their trial, maintaining that differen-tiation among then on his part might be interpreted as prejudgment oftheir guilt or innocence.Finally, Douglas agreed to reinstate all strikers except 38, upon thecondition that indicted men must sign an affidavit to the general effectthat they had been guilty of no violence or damage to the respondent'sproperty.A majority of the sit-down strikers were, in fact, rein-stated upon signing such an affidavit, prepared by the respondent andapproved by the Union's officials.Irreconcilable conflict exists, however,' as to the treatment whichwas agreed to be accorded the 38 men excluded from immediate rein-statement; whether, as contended by the U. A. W. A., their cases wereto be arbitrated, or whether, as contended by the respondent, they wereto be dealt with as the respondent saw fit.Differentiation in the treatment of the 38 was first suggested whenDouglas conceded the reinstatement of the majority of the indictedmen.He insisted that there were some men among the strikers whomhe ought not to be required to reinstate.He urged the union repre-sentatives to prepare a list of the most active leaders of the sit-downstrike and to present it as the Union's list of men disqualified fromreinstatement.Douglas' attempt to evade responsibility for barring strike leadersby shifting the burden of their selection upon the Union failed.Un-able to induce the U. A. W. A. to characterize its members as unworthyof reinstatement, he proposed that the respondent itself prepare thelist of "undesirables."The final conference, on March 11,' was participated in only byDouglas and Coleman, an international representative of the U. A. W.A.At its close, settlement of the strike was announced to officials andattorneys of the U. A. W. A. who were gathered at-the plant: At thehearing Douglas insisted that Coleman riiimed three or four 'strikersand agreed that this list, as enlarged by the respondent, should com- DECISION'S AND ORDERS261prisethe names of men who need not be reinstated. Coleman insistedthat no list was provided by him, and that what was agreed was thatthe casesof men to be named by the respondent would be submitted toarbitration.Later that evening, James Carter and Marshall Ross, two attorneysfor the U. A. W. A., went to the plant and asked George W. Strattonfor the list of names. Stratton gave them, instead, a list of the namesof men whom the respondentwouldreinstate.Only by a laboriouscomparison with a copy of the indictment were the two lawyers able,by elimination, to arrive at the identity of the men who were to bedenied immediate reinstatement.This was the first occasion uponwhich any person associated with the U. A. W. A. was apprised of thenames of the 38.Yet, upon this childishly elaborate pretense rested thecontention of the witness, Stratton, that the Union and not the re-spondent had actually prepared the list.When, Stratton finally ad-mitted that by deletions from a copy of the indictment he had himselfcompiled the list of 38, he stated that he could not remember uponwhat basis he had selected the names of men to be excluded.Carter and Ross checked their result with Stratton, who madereferenceto a separate list which he refused to turn over to them.The check resulted in the addition of a few names. It was testifiedthat Stratton then observed that it was unimportant what names wereadded inasmuch as all the cases were to be arbitrated anyhow.The "38 list" was posted at union headquarters and union officialstold members that reinstatement of those on the list must await arbi-tration.Two strikers testified that upon application for reinstate-ment they had been told the same thing by Sweney, the personnelmanager.On March 15, the adjourned date of the hearing on the Board'scomplaint involving Brucker, Schwabe, and Ring, Carter proposed tothe respondent's attorney that their cases be submitted to arbitrationalong with those of the 38.The Board's proceeding was thereupondismissed by consent, and the U. A. W. A. and the respondent ap-pointed an arbitration board to consider the question of the reinstate-ment of the three men.At the close of the hearing, the arbitrationhad not been concluded. It is admitted, however, that at all timessinceMarch 11, 1937, the respondent refused to reinstate the 38 or toarbitrate 'the question of theirreinstatement.Spacedoesnot permit an exhaustive review of the voluminoustestimony bearing upon the negotiations for settlement.Whetherarbitration was agreed upon, or whether the strike was settled with-out a meeting of minds as tothe disposition 'to, be made of the casesof the 38, weneednot determine.We do-reject as incredible the re-spondent's contention that the Union irrevocably sacrificed the jobsof 38 memberswhose identity was unknown to it.147841-39-vol. 10-18 262NATIONAL LABOR RELATIONS BOARD4.Failure to reinstate strikersIt is uncontradicted,and we find,that at theclose of the strikethe respondent refused the reinstatement of certain strikers,delayedthe reinstatement of others,and reinstated stillanother group to po-sitions of less pay and authority than theretofore enjoyedby them.The strike having been provokedby the respondent'sunfair laborpractices,the respondent was under obligation to reinstate strikers totheir former positions upon application,to the extent that such posi-tions were available at the time of such applications,dismissing, ifnecessary to effectuate their reinstatement,any persons hired sincethe beginning of the strike to take the places of strikers,unless therewere circumstances other than his membership in theU. A. W. A.or participation in its strike which justified a refusal.Except as toCharles Edward Barthelmess whose case is hereinafter discussed, nosuch circumstances appear.By failing to reinstate other strikers totheir former positions,the respondent discriminated with regard totheir hire and tenure of employment and the terms and conditions oftheir employment,thereby discouraging membershipin the U. A.W. A.'Individual cases of discrimination are hereinafter discussedin Section III, B,5, 6, and 8.5.Discriminatory refusal to reinstate the "38"At the hearing, although Stratton evaded answering how he hadchosen the names which comprised it, Douglas disclosed the basis uponwhich the "38 list" was compiled :Q. (By Mr. Elliott.) Mr. Douglas, what particular would yousay differentiated the 38 or 54 men whom you stated to Mr. Cole-man that you would not reemploy from the others who had for-merly been in the employ of the Douglas Company?A. They were the men who,to the best of our knowledge,weretaking some lead in the a f f air.eQ. In the affair?What do you mean by "in the affair"?A. I mean the illegal seizure and holding of the plant.Q.Would that include their activities both inside the plant,inside the plant in seizing the possession of the property?A. Yes, general activities as far as we could determine them.Later Douglas testified that he had said to Coleman : "You aregoing to be in an awfully difficult position to answer whythese 385Blaek Diamond Steamship Corp.v.National Labor Relations Board, 94 F.(2d) 875,(CCA 2d), ai41g. 3 N. L. R. B. 84; cert.den. 304 U.S. 579;Matter ofMoKaig-Hatch, Inc.andAmalgamated Associationof Iron,Steel and Tin Workers of North America, LocalNo. 1139,10 N. L R. B 33.6Italics supplied. DECISIONS AND ORDERS263men who, undoubtedly, were the backbone of the strikeare not goingto be returned to work." 7Douglas' desire was to punish the offending Union by the randomexclusion of a number of its members, as well as by barring individualleaders of the strike, as appears from the following excerpt :Q. Referring, Mr. Douglas, to the 38 list, who actually com-piled the list?A. I couldn't say.That was a collection of names that weretaken, based on information that came to us from various sources.Q.Who compiled it, do you know?A. No ; I do not.Q. Did you add some names to the list?A. No; I did not add any names to the list. I had nothing todo with the compilation of it.Q.Was the list ever shown to you?A. It probably was shown to me, but I could not recognize hereif it was shown to me today. I do not remember any nameson it, other than I have, like those Coleman spoke of.Q. I am not referring to that, but as to who showed you thelist?A.Well, it was prepared, as I say, by some of the people in theoffice, but they were merely collecting information from varioussources.Q. And do you know the sources from which they collected theinformation?A. They came from every source.Q. Did any of it come from you, personally?A. No.Q. You made no investigation, then, to determine the accu-racy of the information supplied?A. There were 200 some odd names, that, by law of this coun-try we did not have to return to work in an effort to bring otherinnocent men back.This was a compromise.It did not make agreat deal of difference, insofar as I could see, who were on the38 list, whether they were innocent or guilty.It was a compro-mise affair.7Douglas stated that during the settlement talks Coleman presentedthe names of three or four men for exclusion, whereupon Douglas said,"Well, that is some of them, Coleman, butthere will certainly have tobe moreat this time." 7The foregoing testimony of the respondent's president convincesus that the "38 list" was designed to rebuke the offending Union, first,7 Italics supplied. 264NATIONAL LABOR RELATIONS BOARDby removing the strike leaders and, second, by the decimation ofstrikers.During the hearing, upon the Board's motion, the complaint was-dismissed without prejudice as to 14 men on the "38 list."Review ofthe cases of the remaining 24 confirms the conviction that retaliation,against the U. A. W. A. was the purpose of their exclusion.The menfall into two general categories : 11 were still under indictment at theclose of the hearing and were later convicted of conspiracy to commithad been dismissed before the commencement of the hearing.'The men who were ultimately convicted and fined are : Claude R.Anderson, Jack Boyer, Lyle Griffith, Silas V. Nimz, Jack Ortmann,Harry Owens, Isadore Patt, Eugene B. Page, Virgil G. Sharp,Charles F. West, and Edward F. Wilson.Claude R. Andersonstarted work at the Douglas plant in May1934.In the summer of 1936 he was promoted to "lead man." Hisformer supervisor testified that Anderson's work had been satis-factory but that a few days before the strike some employees hadcomplained that Anderson insisted they join the U. A. W. A.Anderson joined the U. A. W. A. early in January 1937, attendeditsmeetings, and induced 25 or 30 men to become members.He isa charter member and officer of the Local and was on the strike-strategy committee.During the sit-down strike Anderson served aschairman of the employees' patrols which policed the plant.Hewas indicted and arrested.Upon his release he returned to thepicket line.After the settlement of the strike, Anderson registeredfor reemployment but was never called back.At a Union meetinghe learned of the projected arbitration of his case and thereaftermade no further application for reinstatement.At the time of thehearing, Anderson had failed to secure-employment.In his capacity as patrol chairman during the sit-down strikeAnderson exercised considerable influence among the strikers. Incooperation with Charles L. Dice, the chief of police of Santa Monica,and H. W. Marcoux, the respondent's chief watchman, Andersonagreed upon rules to be observed by the strikers.He made frequentspeeches to the strikers and was heard to give them orders. 1 Andersonappears to have been largely responsible for, the predominantlyorderly character of the occupation.--The most serious charge against Anderson is that he was oneof the two men who, at the time of the impending evacuation,threatened that an attempt to remove the strikers would result .in8Under Section' 17 of the Penal, Code of the State 'of California a crime actuallypunished by a sentence other than imprisonment in the State prison is deemed-a-mis-demeanor.It follows that the 11 men were convicted of a misdemeanorand not afelony.'Of the original 38, 25 had been dismissed and 13 were finally convicted. DECISIONS AND ORDERS265the destruction of the plant.Anderson denied that he threatenedthat the plant would be damaged, stating that he merely warnedthe authorities that the strikers proposed to defend themselves againstforcible removal.In this he was corroborated by Lieutenant Ken-neth G. Hubbard of the Santa Monica police force, a witness calledby the respondent.Jack Boyerwas employed by the respondent from September1936 until the first day of the sit-down strike.He is a charter mem-ber of theU. A. W. A.The respondent contends that Boyer resigned a few minutes beforethe outbreak of the strike.His supervisor, McCann, testified thatBoyer said he was quitting because he was unable to do the work towhich he had been assigned.Boyer's version of the incident is thaton the morning of February 23, McCann advised him to resign inorder to keep his record clean, and that he replied that it was toolate to resign, that the strike was about to start.Boyer's final paynotice bears a signature and the notation"own request" as the reasonfor the severance of employment.Althoughthere is no direct testi-mony that Boyer signed the notice or that the reason for severancewas inserted before the notice was signed, Boyer was not recalled totestify after the introduction of the notice. It will be recalled, how-ever, that the witness Brucker testified that the reason for severanceappearing in the notice signed by him was not there when he signedit.We do not believe that Boyer resigned.Such a conclusion isincompatible with his subsequent behavior and with the action ofthe respondent in including his name in the list of 38.Aside from his alleged resignation, the respondent's objection toreinstating Boyer appears to spring from the fact that he was anactive leader of the sit-down strike.Boyer testified that his task wasto stand guard at the front door of the plant in the company ofMarcoux, the respondent'shead watchman.Witnesses for the re-spondent identified him as having used company stencil paper forthe manufacture of arm bands.He was stated to have been amongthose strikers who broke down the wooden barrier erected to protectthe army bomber,and who moved acetylene tanks.After his releasefrom arrest,he returned to the, plant to picket.Boyer applied for work on the Saturday following the terminationof the strike.Sweney told him that he was on the "38 list" andcould not be reinstated.At the time of the hearing, Boyer had notsecured employment.Lyle Griffithworked for the respondent from April 1929 untilthemorning of the strike, except for an 8-month period during1932.He started at 40 cents an hour, and was earning 70 cents anhour when the strike began.Griffith joined the U. A.W. A. inFebruary 1937.He took part in the occupation of the plant, was 266NATIONAL LABOR RELATIONS BOARDarrested, and, after his release, returned to the picket line.Whenthe strike terminated, he registered for reemployment, but he wasnever recalled.Aside from the fact that he was seen in the plant during the sit-down strike, no reason appears why Griffith was included in the"38 list."At the time of the hearing he was unemployed.Silas V. Nhnzwent to work for the respondent in November 1935.At the time of the strike, he was earning 60 cents an hour, 5 cents morethan his starting wage.Nimz joined the U. A. W. A. in January,attended meetings, urged others to attend, and advocated unionism tohis fellow employees.He was a member of the strike-strategy com-mittee and, during the occupation, of a strikers' patrol.Witnesses for the respondent testified that Nimz participated inthe destruction of the wooden barrier and in the removal of acetylenetanks.He was also heard to urge non-strikers not to be "scabs."Upon his return from arrest, Nimz joined the picket line.He reg-istered for reemployment after the strike and was told he would becalled.At the time of the hearing, he had not succeeded in securingemployment.Jack Ortmannstarted to work for the respondent in March 1936at 521/. cents per hour.He was earning 671/2 cents at the time of thestrike.Ortmann was active in organizing as early as September 1936and joined the U. A. W. A. on February 1. He attended meetings,advocated unionism, and induced a number of men to join the local.Ortmann was a member of the strike-strategy committee, and be-came a leader of the sit-down strike, helping to organize the strikers'patrols which enforced plant rules during the occupation.Witnesses for the respondent charged Ortmann with having re-fused supervisory employees access to the plant and with having par-ticipated in the destruction of the wooden barrier which was erectedto protect the army bomber.On the eve of the evacuation, Ortmannlighted an acetylene burning torch within a few feet of the duraluminfuselage of an airplane nearing completion.Himself a welder, Ort-mann must have known the potential danger of such an act.Whetherhe actually intended sabotage and changed his mind, or whether hisgesture was mere bravado is left unanswered by the record, but thefact that, although no one interfered with him, he quickly extin-guished the flame and committed no damage suggests the latteralternative.After the strike, in the presence of Stratton, Ortmann asked LeeTaylor, an employee in the respondent's executive office, whether hewould ever be reinstated.He was told that his record in each of thethree departments where he had worked was good, and after a periodof 6 months or a year, when "this union business" had died down,there was no reason why he could not be reemployed. Stratton en- DECISIONS AND ORDERS267gaged Ortmann in conversation to elicit the reasons for the strike.In response to Ortmann's enumeration of grievances, Stratton asked,."Why didn't you go to your D. E. A. representative?"Upon Ortmann's inquiry, both Stratton and Sweney, the personnelmanager, denied knowing why Ortmann had been denied reinstate-ment.Strompl, the plant superintendent, told him that it was be-cause he had been too active in the strike.The failure of Stratton, Strompl, and Sweney specifically to men-tion Ortmann's gesture with the acetylene torch or any other incidentof his individual behavior during the occupation of the plant, the factthat Strompl based Ortmann's non-reinstatement solely upon strikeactivity, lead us to the conclusion that Ortmann's participation in theconcerted activity of the U. A. W. A., rather than his misuse of theblowtorch, was responsible for the respondent's refusal to reinstatehim.Ortmann is an alien.He testified that he had immigrated intothe United States in 1921 at the age of 8; that upon attaining theage of 18, he applied for United States citizenship; and that he wasawaiting admission to full citizenship.The respondent now arguesthat it may not reinstate Ortmann because the employment of alienson government aircraft construction is forbidden by the Army AirCorps Act,10 and because there is no segregation at its plant betweengovernment construction and private construction.It is not con-tended, however, nor are we able to find from the record, that Ort-mann's inclusion in the "38 list" was influenced by the fact that heis an alien.Harry Owenswas employed by the respondent in December 1936.He joined the U. A. W. A. during January, attended a meeting, andsigned up five or six members. Owens participated in the strike, butnot in the occupation of the plant.He was served with a warrant ata mass meeting after all the other indicted men had already beenreleased from jail, presumably because of strike activities outside theplant.He was ultimately convicted and fined with the others.Afterthe termination of the strike, Owens applied for reinstatement and wasrefused.He had failed to secure employment at the time of the,hearing.Eugene B. Pagewas employed by the respondent from March 1936until the time of the strike.During the period he received wageincreases aggregating 71/2 cents an hour.Page was a charter memberof the U. A. W. A., attended Union meetings, solicited membership,10 10 U S C. A. Sec. 310 (j).no aliens employed by a contractor for furnishing or constructing air-craft,or aircraft parts, or aeronautical accessories for the United States shall bepermitted to have access to the plans or specifications or the works under construc-tion...without the written consent beforehand of the Secretary of the de-partmentconcerned 268NATIONAL LABOR RELATIONS BOARDand discussed union activities.He testified that late in January hisassistant supervisor warned him to stay away from the U. A. W. A.,that if he were caught advocating any union other than the D. E. A.he would be discharged.As a member of the strike-strategy committee, Page attended theconference held on February 20 at the office of Regional DirectorNylander.He was secretary of the Local during the strike.Page was the man who shut off the electric power at the start ofthe strike.He was identified as being among those who broke downthe wooden barricade and who moved the acetylene tanks.He washeard to make speeches to the men. One witness charges that on thelast day of the strike Page told 25 or 30 assembled strikers, "Wewon't do anything until they start, and then cut loose and give herhell."After the strike Page was registered for reemployment butwas told that he was on the "38 list" and therefore ineligible.He hadfailed to secure employment at the time of the hearing.While Page was obviously a very active leader of the strike, none,of the acts attributed to him resulted in violence or serious damageto property.We believe that his inclusion in the "38 list" was theresult of conspicuous strike activity rather than of improper conduct.Isadore Pattreceived wage increases aggregating 121/2 cents an hourduring the period of his employment by the respondent, which beganin April 1936 and continued until the time of the strike. In December1936 he attempted without success to organize the employees inopposition to the rule laid down by the respondent that men mustwork at straight time rates on Saturdays to make up time lost onaccount of the Christmas holidays.Patt joined the U. A. W. A. inJanuary.He testified that he induced about 20 men to attend itsmeetings.Patt, also, is charged with having been among the men who brokethrough the wooden barrier and who moved acetylene tanks duringthe occupation of the plant.He was indicted and removed fromthe plant with the other sit-downers.After his release from thearrest he returned to picket.When the strike had been settled he registered for reemploymentbut was never called back.At the time of testifying, Patt had failedto secure regular employment.Virgil G. Sharpbegan his employment at the respondent's plantin July 1936 at the rate of 30 cents an hour. Five weeks later hewas increased to 45 cents.Sharp joined the Union on January 20,attendedmeetings, signed up more than 50 members, and wasinfluential in inducing others to join.He is charged by the respondent's witnesses with having partici-pated in barring supervisory employees from the plant, and withhaving accompanied Page on the occasion when Page shut the power DECISIONS AND ORDERS269off.Sharp was indicted and arrested,and after his release fromarrest, he returned to the plant to picket.He reapplied for employ-ment in April and was told his reinstatement must await arbitration.At the time of the hearing, he had failed to secure regularemployment.Charles F. Westwas employed by the respondent in April 1936 andreceived wage increases aggregating 121/2 cents an hour.'West wasa charter member of the Union, spoke at its meetings,engaged ac-tively in organizing,and signed up over 100 members.He partici-pated in the sit-down strike and was arrested with the others.OnMarch 28 he was elected president of the Local and, in May, becamean international representativeof the U. A. W. A.How West's name came to be included in the "38 list"is a com-mentary upon the manner in which the list was compiled. In thecourse of the conferences settling the strike,Douglas told West thatthe respondent had nothing against him and that he wouldnotbeon the "38 list."West had been acting as strike chairman andinsisted upon remaining out until the cases of all the other men weredisposed of.Thus he virtually placed himself on the list.At thehearing he stated his reason fordoing so:Q. (By Trial Examiner McNitt.)State,Mr. West, why youput yourself on that list?A. I thought I had made it clear, that I didn't want to be putin a position with the newspapers and the opposing faction whowould like to get some strike leaders in, as going back to workthemselves and leaving some of the rest of the boys out to fendfor themselves on the outside.My understanding was that thearbitration committee was to be set up immediately.I didn'tthink it was going to be over a matter of 2 or 3 weeks untilthe entire matter would be settled.We reject the contention of witnesses for the respondent that byhis actionWest resigned.Edward F. Wilsonstarted to work at the respondent'splant inNovember 1936 at 40 cents an hour and was receiving 45 cents atthe time of the strike.Although Wilson was in the plant on themorning the strike started,he left at about noon and went home.He was among those who were arrested because they entered the planton the eve of the evacuation.His testimony indicates how indis-criminately the arrests were made:VTrial Examiner McNitt. How did you get arrested?The Witness. Well, Thursday, I was in the picket line andI had been picketing the plant,and it was in the afternoon, anda few of the picket lines started running through the door-and well,I was curious and I went in with them.When I got 270NATIONAL LABOR RELATIONS BOARDinside they were handing out the indictments and he said, "Passthem out."Some fellow next to me shoved one into my hand,and another one grabbed them out.They seemed eager to getthem, and finally one was pushed into my hand, and I wasshuffled into line and the next thing I knew I was down beforeEdward Bishop."Only after his release from arrest did Wilson join the U. A. W. A.He continued his participation in the strike.When the strike hadbeen called off, he registered for reemployment. In April he receiveda telegram instructing him to report for work, but when he appearedSweney told him a mistake had been made, that he had not beenreinstated.Wilson had had only 1 week's work since the strike.Atthe time of the hearing he was unemployed.The cases of Clyde E. Allyn, Eugene Medford Barr, E. P. Blair,Floyd Blevins, James Roxie Cherico, Richard N. Esterwold, DelosEyer,Walter Leo Hall, Harvey P. Hammond, Jacob Herscovitz,Hastings M. Jones, Carl H. Linsenmier, and John H. Whitaker, the13 men against whom the criminal charges had been dismissed beforethe commencement of the hearing, can be disposed of as a group.Each of these men was a member of the U. A. W. A., and each, withthe exception of Eyer, Herscovitz, and Linsenmier, who entered theplant at the end of the occupation, participated in the sit-down strike.Some of the men applied for reinstatement after the strike, andothers waited to be called for arbitration in accordance with the in-structions given out at Union headquarters.No evidence offered by the respondent overcomes the presumptionra_scd by the manner in which the "38 list" was compiled that all 13were victims of discrimination.The respondent refused to reinstate Claude R. Anderson, JackBoyer, Lyle Griffith, Silas V. Nimz, Jack Ortmann, Harry Owens,Isadore Patt, Eugene B. Page, Virgil G. Sharp, Charles F. West,Edward F. Wilson, Clyde E. Allyn, Eugene Midford Barr, E. P.Blair, Floyd Blevins, James Roxie Cherico, Richard N. Esterwold,Delos Eyer, Walter Leo Hall, Harvey P. Hammond, Jacob Hersco-vitz,Hastings M. Jones, Carl H. Linsenmier, and John H. Whitaker,for the reason that they had joined and assisted the U. A. W. A..thereby discriminating with respect to their hire and tenure of em-ployment, discouraging membership in the U. A. W. A., and inter-fering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act.Allyn, Blair, Cherico, Esterwold, Hall, and Jones had failed tosecure regular employment at the time of the hearing.Of theremaining seven, Herscovitz andWhitaker testified that they do11 Judge of the Superior Court of Los Angeles County, California. DECISIONS AND ORDERS271not desire reinstatement.At the time of the hearing, Barr hadsecured employment with Stearman-Hammond Aircraft Companyin San Francisco at a wage of 66 cents an hour. Although he hadbeen earning only 621/2 cents an hour at the time of the strike, a5-cent blanket wage increase granted at the Douglas plant since thestrike would increase his earnings upon reinstatement to 671/2 cents.Barr testified that he desires reinstatement because of high livingcosts in San Francisco.Blevins, at the time of the hearing, hadsecured employment at 5 cents an hour more than he had receivedat the respondent's plant.He testified that he desires reinstatementbecause his present employment is less secure and less permanentthan employment with the respondent.Eyer has secured employ-ment at manual labor with Southern California Gas Company, andearns 50 cents an hour as compared to 521/2 cents, his earnings atthe Douglas plant.He testified that he desires reinstatement becausehe prefers aircraft work and wishes "to follow that line."Ham-mond has secured temporary employment with Automobile SheetMetal Works at a rate of pay 10 cents an hour higher than he hadreceived from the respondent.He desires reinstatement because ofthe temporary character of his present employment and because hebelieves there is a future "in aviation."Linsenmier has secured em-ployment with Payne Furnace Company and, at the time of thehearing, was earning 60 cents an hour as compared to 75 cents,his wage rate at the Douglas plant.6.Discriminatory refusals to reinstate and delays in reinstatementThe complaint alleges, further, that despite its agreement to rein-state all strikers save 38, the respondent failed and refused to rein-state 33 employees whose names are listed in Exhibit "B" of thecomplaint, for the reason that they had joined and assisted theU. A. W. A. The answer denies the agreement, and alleges thatthe respondent refused the reinstatement of the 33 employees forjust cause.By amendments of the complaint during the hearing, the num-ber of names included in Exhibit "B" of the complaint was reducedto 17, to wit : Charles Edward Barthelmess, Joseph Edward Barthel-mess, Ray Bernardin, Roland Bieghler, Helen Bowen, Philip J. Car-roll, John Carter,Wesley R. Collins, Harry Hoepner, Hyman Hoff-man, Thomas Clyde McNair, George C. Miller, Ida Norred, SamuelRandel, Leslie B. Warburton, Joseph M. Whalen, and George Witt.Charles Edward Barthelmessstarted to work for the respondenton the day before the strike.He joined the strike, but did not re-main in the plant. In his application for employment, Barthelmessreferred the respondent to the Edgewater, New Jersey, plant of the 272NATIONAL LABOR RELATIONS BOARDFord Motor Company, claiming to have been employed there 2 yearsearlier.By a letter dated February 22, 1937, the respondent investi-gated the reference.The reply, in evidence, states that there is norecord of Barthelmess' employment at the Edgewater plant in thepast 8 years.Barthelmess is 19.The respondent contends that itsrefusal to reinstate him was caused solely by the fact that he hadgiven a false reference.We find that the respondent did not dis-criminate against Charles Edward Barthelmess for union activities.Harry Hoepnerstarted to work for the respondent in January 193Gat 75 cents an hour.His work was never adversely criticised, and atthe time of the strike he was earning 871/2 cents.Hoepner joined theU. A. W. A. on January 31, became active in its affairs, joined thesit-down strike, and was indicted and arrested.After his release,he returned to picket.The indictment against him was dismissed.A reregistration system was set up by the respondent after thestrike.Strikers registered during the week beginning Saturday,March 13.Hoepner registered but was not called.During April Hoepner's supervisor, Earl M. Maxseiner, told himthat his reinstatement would take several weeks longer.Thereupon,Hoepner removed his tools from the plant.Maxseiner testified that when Hoepner first reapplied, his job wasfilled; that when Hoepner removed his tools Maxseiner assumed hehad quit ; and that Maxseiner was unaware of Hoepner's membershipin a labor organization.Several persons with less seniority than Hoepner worked through-out the period duringwhich Hoepner unsuccessfully sought reinstate-ment.At the time of the hearing, Hoepner had secured employment withRich Manufacturing Company, and was working 4 days a week at95 cents an hour.He desired reinstatement because the location ofhis new employment is 18 miles from his home, whereas he lives onlya mile from the Douglas plant.We find that the respondent's failure to reinstate Hoepner wascaused by his membership in and assistance to the U. A. W. A.Thomas Clyde McNairworked for the respondent for 111/2 years.On one occasion, in 1933 or 1934, at the time when rivalry betweenthe D. E. A. and the American Federation of Labor affiliate was atits height, McNair was reprimanded and demoted for union activities,and for a time his periodic wage increases were discontinued.McNair joined the U. A. W. A. in January 1937. He struck, tookpart in the occupation of the plant, and was arrested.After hisarrest, he returned to picket.The indictment against him was dis-missed before the start of the hearing.On March 22 McNair was offered reinstatement at a cut of 121/2cents per hour in wages ; he refused the offer, whereupon his former DECISIONS AND ORDERS273supervisor gave him a laudatory letter of reference. In July heremonstrated with Strompl, who said :Well, McNair, you have never been a loyal employee of thecompany. * * * You never have been. We could have firedyou three years ago, but you had been here quite a while, andwe didn't want to do it. So far as I know, your job is taken.Sweney, the personnel manager, testified that McNair's "lead" jobin the planning department had been filled, and that he had not beenreinstated'because it would cause friction to return him to work, andDouglas testified that lie would not have any person in a positionof authority who had participated in the strike.At the time of the hearing, McNair had failed to obtain employ-ment and desired reinstatement.We find that the respondent failedand refused to reinstate him because of his membership in andassistance to the U. A. W. A.Samuel Randelhad been employed at the Douglas plant less thana month when the strike started.He joined the U. A.W. A. on thefirst day of the strike.Randel did not remain in the plant, but wasconspicuously active on the outside.After the strike, on March 13, Randel registered for reemployment.He testified that a month later Sweney promised to return him towork as soon as the opportunity arose. Sweney did not deny thestatement attributed to him but testified that he failed to recall theoccasion.We credit Randel's uncontradicted assertion.At the timeof the hearing, Randel was still unemployed.Randel's superior, Smith Newberry, testified that Randel was in-competent and that his discharge was imminent when the strikeoccurred.He admitted that he knew, during the strike, that Randelwas a member of the strike-strategy committee but denied that thiscircumstance influenced Randel's exclusion from reinstatement.The Act does not interfere with an employer's discharge of an in-competent employee, but Randel's employment was not terminatedby a discharge for incompetence.He was still on the pay roll whenthe strike began.Nothing occurring thereafter accounts for therespondent's refusal to reinstate him, save his known and active par-ticipation in the strike.We find that in refusing to reinstate Randel.the respondent discriminated against him for strike activity.Leslie, B.7arburtonhad worked for the respondent for more,than 12 years when the strike began.He was an active member ofthe U. A. W. A., participated in the sit-down strike, and was ulti-mately convicted and fined.Warburton testified that he joined thestrikers' patrols during the occupation of the plant.The respondentintroduced no evidence bearing on his conduct during the strike.Warburton registered to return to work and, on about March 25, hereceived a telegram instructing him to report.He had been back 274NATIONAL LABOR RELATIONS BOARDat work less than an hour when he was told that his recall had beena mistake, that the main office had rejected his reinstatement.There-upon, his supervisor gave him a very favorable reference letter.Atthe time of testifying he had failed to secure regular employment.At the hearing, as in the case of McNair, Sweney stated that War-burton had been refused reinstatement because his job as lead manhad been filled and removal of the new incumbent would causefriction, and Douglas testified that he would not have any person ina position of authority who had participated in the strike.We findthat the respondent's failure to reinstateWarburton was caused byhis union activities.Joseph M. Whalenstarted work at the Douglas plant in October1936.He joined the U. A. W. A. in January.During the strike, heleft the plant and picketed and distributed union literature outside.When the strike had been settled, Whalen registered for reemploy-ment.He returned frequently to inquire and was told that therewere no openings but that he would be sent for when wanted.Whalen testified that, since the end of the strike, he had seen un-familiar faces in the department in which he had formerly worked.At the time of the hearing, Whalen had secured employment withInterstate Engineering Corporation at the rate of 90 cents an hour,171/2 cents more than he had last earned at the Douglas plant.Whenasked why, in spite of the difference, he desired reinstatement,,Whalen said :A.Well, I was due for a two and a half cent periodic raise,and I was due for a two and a half cent raise for working nights,and a five cent blanket raise, and I ought to be worth two and ahalf cents on top of that.That would be within a nickel, andI live right there at the factory. It is worth a nickel for meto drive to work.For instance, when Douglas is slack, and whenI work in that factory, I can work right along.Of course, onthis work, if it were slack, I wouldn't have it, and I would be out.We find that the respondent's failure to reinstateWhalen wascaused by his union activities.By refusing to reinstate Harry Hoepner, Thomas Clyde McNair,Samuel Randel, Leslie B. Warburton, and Joseph M. Whalen therespondent discriminated with respect to their hire and tenure ofemployment, thereby discouraging membership in the U. A. W. A.,and interfering with, restraining, and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act.Before the close of the hearing, the respondent had either rein-stated or offered reinstatement to Joseph Barthelmess, Bernardin,Bieghler, Bowen, Carroll, Carter, Collins, Hoffman, Miller, Norred,and Witt, the remaining 11 employees on the Exhibit "B" list.Each DECISIONS AND ORDERS275wof these persons is a memberof the U. A. W. A. and played a con-spicuouspart in its strike.Each, also,appliedfor reinstatementsoon afterthe settlement of the strike,and was either refused or put-off.The respondent offered a variety of defenses to the charge and itsdelay in reinstating these employees was discriminatory.As to some,,itwas testified that they were scheduled for discharge before the out-break of the strike, and that failure to call them back merely carried-out a previously determined decision.As to the others, an attemptwas made to spell out resignation from the fact that they had removed-their tools in order to use them elsewhere.One man's nonreinstatement,was explained by the charge that, during the strike, he had called the-,personnel manager a "son-of-a-bitch."Upon the entire record, andin the light of the respondent's later voluntary reinstatement of these-strikerswe reject the foregoing defenses.Finally, as to some, the-respondent contends that their former jobs were no longer available.But the number of persons employed by the respondent increased from5,317 on February 1 (before the strike), to 5,522 on April 2 (shortlyafter the strike), and continued to increase, and several witnesses tes-tified that new men were hired for strikers' positions even after the-strike was settled.In delaying the reinstatement of Joseph Edward Barthelmess, Ray-Bernardin,Roland Bieghler, Helen Bowen, Philip J. Carroll, John,,Carter,Wesley R. Collins, Hyman Hoffman, George G. Miller, Ida,Norred, and George Witt the respondent discriminated with respectto their hire and tenure of employment, thereby discouraging mem-bership in the U. A. W. A. and interfering with, restraining, and'coercing its employees in the exercise of their rights guaranteed in-Section 7 of the Act.7.Discriminatory discharges after reinstatementExhibit "C" of the complaint contains the names of nine men whom,.it is alleged, the respondent discharged subsequent to the settlementof the strike for the reason that they had joined and assisted the-U. A. W. A. The answer alleges that the nine were discharged for-just cause.Amendments of the complaint made during the hearing-reduce the number of cases in this category to seven : Chester C.Dodd, Clyde V. Jenkins, Charles F. Lane, William O'. Nard, Vincent.0. Racine, Laibe Shapiro, and Harlin L. Tanner.ChesterC.Doddwas hired in October 1936.He joined theU. A. W. A. 3 weeks before the strike, struck, took part in the occupa-tion of the plant, and was indicted.The indictment was later-dismissed. 276NATIONAL LABOR RELATIONS BOARDThree weeks after the strike, Dodd was reinstated.He has sincebeen discharged.Dodd's supervisor and his lead man testified thathis discharge after reinstatement was occasioned by the fact that hewas incompetent, that he had broken 38 drills in 5 days in an opera-tion in which normal breakage is 2 or 3 drills in a week.We findthat the respondent, in discharging Dodd, did not discriminateagainst him for union activities.Clyde V. Jenkinsbegan to work for the respondent on February4, 1937.He joined the U. A. W. A. 3 days before the strike, struckand picketed, but did not remain in the plant.After the strike, onabout April 15, Jenkins was put back to work.He testified that thework to which he was assigned was more arduous and required lessskill than that which he was doing before the strike.On about May14 he was discharged.Jenkins' supervisor and lead man testified that he had provedincompetent both in the operation to which he had orginally beenassigned, and in the operation performed by him after his reinstate-ment, which was described as the simplest in the plant.We find thatthe discharge of Jenkins was not caused by his membership oractivities in the U. A. W. A.Charles F. Laneworked for the respondent from May 1936 to thetime of the strike.He joined the U. A. W. A. and struck but didnot remain in ie plant. After the strike he was reinstated, and onApril 27 he was discharged.The respondent contends that Lane was discharged for too fre-quently leaving his department.Lane testified, however, that heleft it only to go to the tool crib for tools, as he had before thestrike.Lane's supervisor, Anderman, discharged Lane. giving as the rea-son the fact that Lane left the department without permission.Laneprotested.Thereupon Anderman replied, "Well, I don't want toargue with you; the less radicals in this department we will getalong better."Lane was sergeant-at-arms of the Local, and worea C. I. O. button during the period of his reinstatement.We findthat the respondent discharged Lane because of his membership andactivities in the U. A. W. A.At the time of the hearing, he hadfailed to secure other employment.William O. Nardstarted to work at the Douglas plant in April1936.He joined the U. A. W. A. on the day of the strike, participatedin the occupation of the plant, and was arrested and indicted.Theindictment against him was later dismissed.Three weeks after the termination of the strike, Nard was re-turned to his former position.After 4 weeks he was laid off, al-legedly for lack of work.Although Nard testified that employeesover whom he had seniority were retained, he admitted that his DECISIONS AND ORDERS277claim was rejected by U. A. W. A. shop stewards for lack of seniority.Moreover, the testimony of witnesses for the respondent that a bonafide effort was made to transfer' Nard to another department and.that Nard is next in line for reinstatement persuade us that his lay-off was caused by lack of work rather than union discrimination.We find that the respondent, in laying off William O. Nard, did notdiscriminate against him for union affiliation or activities.Vincent 0. Racinestarted to work for the respondent in April1936.Before the strike, his superiors had praised his work.None ofit had ever been rejected.Racine joined the U. A. W. A. and was very active in its strike.He served as picket captain, wearing a sign bearing that designation.On the eve of the evacuation of the plant, he entered and was ar-rested.The indictment against him was still pending during thehearing, and he was ultimately convicted and fined.After the strike Racine registered for reinstatement.He was notcalled but, on the contrary, was several times told that his formerjob had been filled.On April 12, at a meeting between U. A. W. A. representativesand representatives of the respondent, including Douglas andSweney, Racine took occasion to boast of his abilities, whereuponSweney and Douglas said -there was no reason why so able a mancould not be placed.Early in May Racine was reinstated to a posi-tion which he had never held before, involving the installation ofbomb racks.After working there for it little over a clay, he was'required to stand trial under the indictment against him.He re-mained away from the plant until the close of the trial, in July.12Upon his return, he was informed that he had been discharged forruining an installation upon which he had-been working, the defec-tive work having been discovered in his absence. Since his discharge,Racine testified, he has failed to secure other employment.The respondent contends that Racine's discharge was caused by hisincompetency in ruining a relatively simple installation.Sweneyand Strompl both testified that he had been rehired upon the basis*of his own estimate of himself as a first-rate mechanic.Sweney ad-mitted having told Racine's new supervisor to discharge him if hedid not do satisfactory work.Racine testified that he asked his supervisor for assistance, plead-ing ignorance of the type of work to which he had been assigned, butthat help was at first withheld and later grudgingly given.Edward L. Reynolds, Racine's supervisor, contradicted Sweney andStrompl, stating that Racine came to him as an inexperienced worker.He stated, also, that there had been several rejections of similar in->a The first trial of the sit-down strikers ended in disagreement of the jury onJuly 9.147841-39-vol 10--19 278NATIONAL LABOR RELATIONS BOARDstallations, and that Racine's was the only discharge for such a failure,since thefirst of the year.No testimony was introduced by therespondentbearing onRacine's conduct during the strike.After the strike, Racine should have been reinstated to his formerposition.The defense that on the basis of his own boasts he was re-hiredin a positionin which he had had no previous experience smacksof bad faith.That he was discharged for inefficiency,13 after lessthan 2 days in a position altogether new to him, is incredible in viewof the testimony that similar failures had not resulted in discharge.We find that the respondent discharged Racine for the reason thathe had joined and assisted the U. A. W. A.Laibe Shapirocame to the Douglas plant in January 1937.Hejoined the U. A. W. A. on the day of the strike, left the plant, andpicketed.Shapiro wasreinstated after the strike.A few days after his re-_instatement he was discharged.Shapiro claimed that upon his re-turn to work he was badgered, laughed at, and given difficult workto do.Witnesses for the respondent, however, testified that Sha-piro's discharge was caused by his inability to read blue-prints and hisgeneralincompetency both in his original position and in the posi-tion in which he was reemployed.After his discharge, Shapiro de-manded and received a hearing before Strompl who affirmed the dis-charge.Upon the evidence, we are unable to find that Shapiro wasdischarged for union membership or activities.We find that in dis-charging him the respondent did not engage in discrimination.Harlin L. Tannerjoined the U. A. W. A. in January 1937.Hehad worked for the respondent nearly 3 years when the strike began.He started at an hourly wage of 40 cents and had achievedincreasesaggregating 25 centsper hour.When the strike began, Tanner wasa lead man.He participated in the sit-down strike and was indictedand arrested.The indictment against him was dismissed.Tanner was reinstated on March 18, but not to his former positionof lead man. It was explained to him by Sweney that the newincumbent, one of Tanner's former subordinates, had been loyalduring the strike and could therefore not be displaced.Thereensued for Tanner a number of rapid transfers from job to job. Twoweeks before his discharge, which occurred on June 9, he was finallyassignedto the unpopular "graveyard" shift, working from 11: 30p.m. to 7:30 a. m.At 3 o'clock in the morning of the last day of his employment,Tanner was discharged. The reason given by the respondent was thathe had beenseen sittingidle for several minutes.Tanner's testimony13 Before the Board, the respondent's counsel stated that the respondent does notcharge Racine with wilfuldamage. DECISIONS AND ORDERS279with respect to the occasion on which he was allegedlyidle is asfollows :Q. (By Mr. Persinger.) What were you actually doing whenyou apparently appeared to be doing nothing?A. At that time there was one man underneath the floor boardtrying to drive out the point of an ice pick. It got caught inthere, and I was on top to help him take it out as soon as it gotinto sight.I was sitting there on the floor board watching forthe ice pick.Tanner's final pay notice states, "unwilling to work" as the reasonfor his severance from employment.Tanner testified that he had secured employment with the VulteeAircraft Company at the same rate of pay as he received at theDouglas plant.He stated that he desires reinstatement because theVultee plant is 28 miles from his home, and the Douglas plant only2 miles.The respondent's failure to reinstate Tanner to his former position,coupled with its transfer of Tanner from job to job, and finally to themidnight shift, all 'evidence a desire to discourage Tanner. and toforce his resignation.We find that in discharging Tanner the re-spondent discriminated against him for membership in and assistanceto the U. A. W. A.By discharging Charles F. Lane, Vincent 0. Racine, and HarlinL. Tanner, the respondent discriminated with respect to their hireand tenure of employment, thereby discouraging membership in theU. A. W. A., and interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed in Section 7 ofthe Act.8.Discriminatory refusals to reinstate strikers to their formerpositionsExhibit"D" of the complaint lists the names of 11 employees,whom, it is charged,the respondent 'reinstated after the strike topositions of less pay or less authority than they had previously en-joyed for the reason that they had joined and assistedthe U. A. W. A.The answer in substance alleges that the respondent reinstated the 11employees in lesser positions because their former positions were notopen or available.After amendments to the complaint made at the hearing, only twocases remain in this category,those of H. R. Neideffer and WilliamDarling.Both men had been lead men prior to the strike.They were mem-bers of theU. A. W. A.and participated in its strike.Both were 280NATIONAL LABOR RELATIONS BOARDreinstated after the strike but were deprived of their former positionsof authority.Neideffer,in addition,suffered a reduction in pay.The respondent offered no testimony reflecting upon the conduct orcompetency of either. It has simply refused to reinstate them to theirformer positions.Douglas stated at the hearing that he would nothave any person in a position of authority who had participated inthe strike.It is clear that in refusing to reinstate H. R. Neideffer and WilliamDarling to their former positions the respondent discriminatedagainst them for their membership in and assistance to the U. A. W.A., thereby discouraging membership in the U. A. W. A., and-inter-fering with, restraining,and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the re-spondent described in Section I above, have a close, intimate, andsubstantial relation totrade, traffic,and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.THE REMEDYThe A. W. U.We have found that the respondent has dominatedand interfered with the formation and administrationof the A. W. U.and has contributed support to it, and that the reorganization of theA. W. U. failedto free it from the taint of the respondent's domina-tion, interference,and support.The A. W. U. cannot serve therespondent's employees as their genuine representative.Restorationto the respondent's employees of the rights guaranteed them underthe Act requires that we order the respondent to refrain from recognizing the A. W. U. as the representative of its employees for thepurposes of collective bargaining.Brucker and Ring.Although we have found that the respondentdiscriminatorily discharged Brucker and Ring, the question of theirreinstatement is not beforeus in this proceeding.Victims of discrimination and strikers.We have found that the re-spondent discriminatorily refused to reinstate certain of its employees'following the strike.-Consequently, with certain exceptions whichwe shall mention, we shall order it to offer them reinstatement withback pay.We have also found that the strike at the close of whichthe refusals to reinstate occurred was called in protest against unfairlabor practices. - In the presence of such a finding, in order toeffectuate the policies of the Act, we have usually required the eln- DECISIONS AND ORDERS281ployer to reinstate strikers upon application and to compensate themfor loss of pay occasioned by any refusal of such application."Thus, even in the absence of a finding of discrimination, our orderin this case would require the respondent to take the action indicated,unless the special considerations which we shall discuss effect theappropriateness of such relief.We shall not require reinstatement ofHerscovitz and Whitaker, who have indicated that they dd not desireto return, or Charles Edward Barthelmess, as to whom a refusal ofreinstatement, which has actually occurred, appears justified.Theorder will be modified also in the case of Ortmann, who is ineligiblefor full reinstatement.After full consideration, we reject the contention that reinstate-ment of any of the strikers is excused or is precluded by his par-ticipation in or behavior during the sit-down strike.As we havestated, the action of the strikers was undertaken in protest againstthe unfair labor practices of the respondent.15The strike was con-ducted without violence or serious damage to property,'- and the re-spondent reinstated the great majority of the participants upon ap-plication.Moreover, separate review of the conduct during the strikeof individuals in this category 17 reveals .none whose' return to em-ployment under normal conditions, free from the provocation of un-fair labor practices, seems likely to prove an obstacle to harmoniousrelations between the respondent and its employees.-The "38."The circumstances surrounding the settlement of thestrike were such that men on the list knew at once that they wouldnot be reinstated upon application.We hold, therefore, that. indi-vidual applications for reinstatement were not necessary to start theperiod for which back pay should be ordered.We shall order therespondent to offer reinstatement to their former positions to theindividuals on the "38 list," with the exception of Ortmann, who isineligible for full reinstatement, and of Herscovitz andWhitaker,who do not desire to return, with back pay to each of them fromMarch 12, 1937, the day after the strike was settled, to the date ofthe respondent's offer, less their net earnings 19 in the meantime.14Matter of McKaig-Hatch, Inc, suprafootnote5;Matter of Oregon WorstedCompanyandUnited Tewtile Workers of America,Local 2435,3 N. L. R. B 36.15 Cf.Matterof Electric Boat CompanyandIndustrialUnion of Marine and Ship-buildingWorkersof America, Local No.6,7 N L.It.B 572;MatterofRepublic SteelCorporationandSteelWorkers OrganisingCommittee,9 N L. R B. 21916 Section III, B. 2,supra.17 SectionIII, B. 5,supra18CfMatter of Electric Boat Company,supra,footnote 15By "net earnings" is meant earningsless expenses, such as for transportation, room',and board,incurred by an employee in connection with obtainingwork and working else-where than for the respondent,which would not havebeen incurred but for his un-lawful discharge and the consequent necessity of his seekingemployment elsewhere.SeeMatter of CrossettLumberCompanyandUnited Brotherhood of Carpenters andJoiners ofAmerica, Lumber and Sawmill Workers Union, Local2590, 8 N L. It. B. 440 282NATIONAL LABOR RELATIONS BOARDHerscovitz and Whitaker are each entitled to back pay from March12, 1937, to the date upon which each secured the employment heldby him at the time of testifying at the hearing.Ortmann, an alien, is disqualified for work on construction for theUnited States.The respondent contends, but the record is incon-clusive, that at its plant there is no segregation between constructionfor the United States and other construction.We shall order therespondent to offer Ortmann such available employment, for whichas an alien he is eligible, as is most nearly equivalent to that whichhe had prior to the strike, dismissing, if necessary, any person hiredsince the beginning of the strike to take Ortmann's place, and, if nosuch employment exists, to place him upon a preferential list for suchemployment when it becomes available.Ortmann is entitled to backpay from March 12, 1937, to the date upon which the respondentoffers him reinstatement or places him upon a preferential list in com-pliance with our order.Since Ortmann's ineligibility for certainwork was not a factor in the refusal of his reinstatement after thestrike, the'back pay to which he is entitled should be calculated, with-out regard to that factor, on the basis of the amount he would haveearned if he had been reinstated to his former or to a substantiallyequivalent position when he applied.After Ortmann has been ad-mitted to United States citizenship, the respondent must, upon ap-plication, offer him full reinstatement to his former position.Therespondent must also make Ortmann whole for any loss of pay re-sulting from its refusal of his application for full reinstatement.Exhibit "B."We shall order the reinstatement of Hoepner, Mc-Nair, Randel, Warburton, and Whalen with back pay to each fromthe date he first applied for reinstatement after the strike to thedate of the respondent's offer of reinstatement, less his net earningsin the meantime.Each of the 11 employees on the "B" list who hadbeen reinstated or offered reinstatement before the close of the hear-ing is entitled to back pay from the date of his first application forreinstatement after the strike to the date upon which he was offeredreinstatement.Exhibit "C."We shall order the reinstatement of Lane, Racine,and Tanner to the positions from which they were discharged withback pay to each from the date of his discharge to the date of therespondent's offer of reinstatement.Exhibit "D."Having found that the reinstatement of Neidefferand Darling to positions inferior to those held by them before thestrikewas discriminatory, we shall order the respondent to offerthem reinstatement to their former positions.Neideffer, in addition,is entitled to receive as back pay the difference between the amounthe would have earned if he had been reinstated to his former position DECISIONS AND ORDERS283and the amount actually earned from the date of his reinstatement tothe date of the respondent's offer.Upon the basis of the foregoing findings of facts, and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.United Automobile Workers of America, International Union,Douglas Local No. 214; Local No. 311, International Association ofMachinists; and Aircraft Workers Union, Inc., are labor organiza-tions within the meaning of Section 2 (5) of the Act.2.By dominating and interfering with the formation and admin-istration of Aircraft Workers Union, Inc., and contributing supportto it, the respondent has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (2) of the Act.3.By discriminating in regard to the hire and tenure of employ-ment of Claude R. Anderson, Jack Boyer, Lyle Griffith, Silas V.Nimz, Jack Ortmann, Harry Owens, Isadore Patt, Eugene B. Page,Virgil G. Sharp, Charles F. West, Edward F. Wilson, Clyde E.Allyn, Eugene Midford Barr, E. P. Blair, Floyd Blevins, JamesRoxie Cherico, Richard N. Esterwold, Delos Eyer, Walter Leo Hall,Harvey P. Hammond, Jacob Herscovitz, Hastings M. Jones, Carl H.Linsenmier, John H. Whitaker, Harry Hoepner, Thomas Clyde Mc-Nair, Samuel Randel, Leslie B. Warburton, Joseph M. Whalen, Jos-eph Edward Barthelmess, Ray Bernardin, Roland Bieghler, HelenBowen, Philip J. Carroll, John Carter, Wesley R. Collins, HymanHoffman, George C. Miller, Ida Norred, George Witt, Charles F.Lane, Vincent O. Racine, Harlin L. Tanner, H. R. Neideffer, andWilliam Darling, and thereby discouraging membership in UnitedAutomobileWorkers of America, International Union, DouglasLocal No. 214, the respondent has engaged in and is engaging inunfair labor practices, within the meaning of Section 8 (3) of theAct.-4.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw and pursuant to Section 10 (c) of the National Labor RelationsAct, theNational Labor Relations Board hereby orders that the re- 284NATIONAL LABOR RELATIONS BOARDspondent, Douglas Aircraft Company, Inc., and its officers, agents,successors, and assigns, shall:1.Cease and desist from :(a)Dominating and interfering with the administration of Air-craftWorkers Union, Inc., or the formation or administration ofany other labor organization of its employees, and contributing sup-port to Aircraft Workers Union, Inc., or to any other labor organi-zation of its employees;(b)Discouraging membership in United Automobile Workers ofAmerica, International Union, Douglas Local No. 214, or any otherlabor organization of its employees, by discharging or refusing toreinstate any of its employees or in any other manner discriminatingin regard to their hire or tenure of employment or any terms orconditions of their employment;(c) In any other manner interfering with, restraining, and coerc-ing its employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their o%vn choosing, and to engage inconcerted activities for the purposes of collective bargaining or othermutual aid and protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Refrain from recognition of AircraftWorkers Union, Inc.,as representative of any of its employees for the purpose of dealingwith the respondent concerning grievances, labor disputes, wages,rates of pay, hours of employment, or conditions of work;(b)Offer to Claude R. Anderson, Jack Boyer, Lyle Griffith, SilasV. Nimz, Harry Owens, Isadore Patt, Eugene B. Page, Virgil G.Sharp, Charles F. West, Edward F. Wilson, Clyde E. Allyn, EugeneMidford Barr, E. P. Blair, Floyd Blevins, James Roxie Cherico,Richard N. Esterwold, Delos Eyer, Walter Leo Hall, Harvey P.Hammond, Hastings M. Jones, and Carl H. Linsenmier immediateand full reinstatement, respectively, to their former positions, with-out prejudice to their seniority and other rights and privileges;(c)Make whole the individuals enumerated in paragraph 2 (b) ofthisOrder for any loss of pay they have suffered by reason of therespondent's discrimination in regard to their hire and tenure of em-ployment, by payment to each of them of a sum of money equal tothat which each would normally have earned as wages during theperiod from March 12, 1937, to the date of the respondent's offer ofreinstatement, less his net earnings during that period;(d)Make whole Jacob Herscovitz and John H. Whitaker for anyloss of pay they have suffered by reason of the respondent's dis- DECISIONS AND ORDERS285crimination in regard to their hire and tenure of employment, bypayment to each of them of a sum of money equal to that which eachwould normally have earned as wages during the period from March12, 1937, to the date upon which each started in the employment inwhich he was engaged at the time of testifying at the hearing of thisproceeding, less his net earnings during that period;(e)Offer to Jack Ortmann such employment, for which as an alienhe is eligible, as is most nearly equivalent to that which he had priorto February 23, 1937, dismissing, if necessary, any person hired sincethe beginning of the strike to take Ortmann's place and, if no suchemployment exists at the respondent's plant, place Jack Ortmann upona preferential list to be offered such employment when it becomesavailable; and offer him such employment in accordance with saidlist when it becomes available;(f)Make whole Jack Ortmann for any loss of pay he may havesuffered by reason of the respondent's discrimination in regard to hishire and tenure of employment, by payment to him of a sum ofmoney equal to that which he would normally have earned as wagesat the respondent's plant in the position occupied by him prior toFebruary 23, 1937, or in a position substantially equivalent thereto,from March 12, 1937, to the date of the respondent's offer of employ-ment or placement upon a preferential list pursuant to paragraph 2(e) of this Order, less his net earnings during that period;(g)Upon application, after Jack Ortmann has been admitted toUnited States citizenship, offer him full reinstatement to his formerposition without prejudice to his seniority and other rights andprivileges ;(h)Make whole Jack Ortmann for any loss he may suffer by_reason of the respondent's refusal of his application for reinstatementin accordance with paragraph 2 (g) of this Order, by payment to himof a sum of money equal to that which lie would normally haveearned as wages from the date of such refusal of his application tothe date of offer of reinstatement, less his net earnings during thatperiod ;(i)Offer to Harry Hoepner, Thomas Clyde McNair, SamuelRandel, Leslie B. Warburton, and Joseph M. Whalen immediate andfull reinstatement, respectively, to their former positions, withoutprejudice to their seniority and other rights and privileges;(j)Make whole the individuals enumerated in paragraph 2 (i)of this Order for any loss of pay they have suffered by reason of therespondent's discrimination in regard to their hire and tenure of em-ployment, by payment to each of them of a sum of money equal to thatwhich each would normally have earned as wages during the periodfrom the date when each first applied for reinstatement after March 286NATIONAL LABOR RELATIONS BOARD11, 1937, to the date of the respondent's offer of reinstatement, lesshis net earnings during that period ;(k)Make whole Joseph Edward Barthelmess, Ray Bernardin,Roland Bieghler, Helen Bowen, Philip J. Carroll, John Carter,Wesley R. Collins, Hyman Hoffman, George C. Miller, Ida Norred,and George Witt for any loss of pay they have suffered by reason ofthe respondent's discrimination in regard to their hire and tenure ofemployment, by payment to each of them of a sum of money equal tothat which each of them would normally have earned as wages duringthe period from the date when each first applied for reinstatementafter March 11, 1937, to the date when each was offered reinstatementby the respondent, less his net earnings during that period;(1)Offer to Charles F. Lane, Vincent O. Racine, and Harlin L.Tanner immediate and full reinstatement, respectively, to the posi-tions from which they were discharged, without prejudice to theirseniority and other rights and privileges ;(m) Make whole the individuals enumerated in paragraph 2 (1)of this Order for any loss of pay they have suffered by reason of therespondent's discrimination in regard to their hire and tenure ofemployment, by payment to each of them of a sum of money equalto that which each would normally have earned as wages duringthe period from the date of the discharge of each to the date of therespondent's offer of reinstatement, less his net earnings during thatperiod;(n) Offer to H. R. Neideffer and William Darling immediate andfull reinstatement, respectively, to the positions held by them priorto February 23, 1937, without prejudice to their seniority and otherrights and privileges ;(o)Make whole H. R. Neideffer for any loss of pay he has suf-fered by reason of the respondent's discrimination in regard to hishire and tenure of employment by payment to him of a sum ofmoney equal to that which he would normally have earned as wagesduring the period from the date of his reinstatement to employmentafter March 11, 1937, to the date of the respondent's offer to reinstatehim to the position held by him prior to February 23, 1937; less hisnet earnings during that period;(p)Post immediately in conspicuous places throughout, its plantnotices stating (1) that the respondent will cease and desist as afore-said; (2) that the respondent will refrain from recognizing AircraftWorkers Union, Inc., as the representative of any of its employeesfor the purposes of dealing with it with respect to grievances, labordisputes, wages, rates of pay, hours of employment, or conditionsof work;(q)Maintain such posted notices for a period of at least thirty(30) consecutive days from the date of posting; DECISIONS AND ORDERS287(r)Notify the Regional Director for the Twenty-first Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.AND ITIS FURTHER ORDEREDthat the complaint, in so far as it al-leges that the respondent has discriminated in regard to the hire andtenure of employment of Charles Edward Barthelmess, Chester C.Dodd, Clyde V. Jenkins, William O. Nard, and Laibe Shapiro, be,and it hereby is, dismissed.